Citation Nr: 0100172	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and son.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1952, 
from July 1962 to April 1969, and from May 1969 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO), which denied service connection for lumbosacral 
strain and benign prostatic hypertrophy.  The veteran 
perfected a timely appeal to both of these issues.

In July 2000, the Board remanded this case to the RO to 
schedule the veteran for a videoconference hearing at the 
earliest available opportunity.

The veteran was afforded a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in Washington, 
D.C., in October 2000.


REMAND

The veteran contends, in essence, that he now has a back 
disorder that resulted from injury while lifting during 
active service and, in addition, has benign prostatic 
hypertrophy, possibly as a result of exposure to Agent Orange 
while serving in Vietnam.

The service medical records reveal that the veteran was seen 
for complaints of low back pain after lifting cement block 
earlier that afternoon in October 1975.  The diagnosis was 
muscle strain spasm.  Although he was placed on bed rest for 
an unspecified period of time, there is no indication in the 
record that he was on profile.  He was also seen for 
complaints of low back pain in 1976; however at the time of 
his retirement examination in 1977, his back was reported to 
be normal and he specifically denied having recurrent back 
pain.  

Although treatment records were reported to be unavailable, 
it was noted by the office of a private chiropractor that the 
veteran had been seen in 1978 and again in 1984 for low back 
pain, and that X-ray study had been negative.  Post service 
outpatient treatment records compiled during the period from 
1996 on show ongoing treatment for low back pain, variously 
diagnosed as "lumbar segmental/somatic dysfunction," 
arthritis, degenerative disc disease at L1-2, L2-3, and L3-4, 
and L4-5 levels without herniation, bilateral L4-5 
posterolateral radial tears, diffusely degenerative L3-4, L2-
3, and L1-2 discs, and moderate central canal stenosis at L3-
4 level due to facet hypertrophy and ligamentum flavum 
hypertrophy.  

Thomas E. Melin, M.D., a board certified neurological 
surgeon, stated in July 1999 that, according to the veteran, 
he did not have any back complaints until October 1975; that, 
at that time, while in the military, he was lifting a cement 
block and had the onset of low back pain; and that, again, by 
the veteran's account, he had had ever increasing complaints 
of low back pain since that episode.  Dr. Melin concluded 
that the veteran's diagnostic studies revealed that he had 
multilevel degenerative disc disease of the lumbar spine.  
Although he could not say with certainty, Dr. Melin also 
concluded that it was certainly plausible that this episode 
20+ years ago was related to the veteran's current condition 
particularly given his history of not having any back 
complaints prior to that lifting episode and being plagued 
with back complaints ever since.

In regard to benign prostatic hypertrophy, the service 
medical records show that the veteran was seen for complaints 
of discomfort in the lower abdomen with feelings of having to 
urinate.  The diagnoses were prostatitis and possibly early 
benign prostatic hypertrophy.  In June 1974, the veteran was 
seen for complaints of having an irritative rash to the anal 
area.  On examination, the prostate was small with no 
evidence of any definite nodule.  The veteran was prescribed 
cream for perianal itching.  A post service private treatment 
record dated in September 1990 included a diagnosis of 
chronic prostatitis since 1973.  A private medical report 
dated in September 1991 indicated that the veteran underwent 
transrectal needle biopsies of the prostate gland, which 
showed chronic focal prostatitis with no evidence of 
carcinoma.  The diagnoses were chronic prostatitis since 
1973, firm left lobe prostate gland, postoperative negative 
transrectal needle biopsies July 19, 1990, and September 20, 
1991.  A private medical report dated in September 1992 
included diagnoses of irregular prostate gland since 1990, 
significant elevation prostate specific antigen (PSA) since 
March 6, 1992, chronic prostatitis, and postoperative 
negative transrectal needle biopsies prostate gland times 
two: 1990 and 1991.  According to the report of a VA 
genitourinary examination performed in January 1998, the 
examiner concluded that the veteran had diagnoses of benign 
prostatic hypertrophy, a tumor of the right lobe of the 
prostate, recent biopsy of the prostate and recent PSA of 
27.4.  In the report of a VA genitourinary examination 
addendum dated in December 1996, the examiner noted that the 
veteran's current PSA was 65.33.  Private medical records 
dated from February 1995 to November 1999 noted various 
diagnoses, to include benign prostatic hypertrophy, elevated 
serum PSA, status post transrectal ultrasound and prostate 
biopsy, prostatitism, and multiple previous benign prostate 
biopsies.

The Court has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), as set forth 
by the Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), 
requires that the VA accomplish additional development of the 
record, to include obtaining the report of an adequate VA 
examination, if it finds that the record currently before it 
is inadequate.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

After a review of the evidence and in order to afford the 
veteran every consideration, the Board is of the opinion that 
another VA examination would be of assistance in evaluating 
the veteran's claims for entitlement to service connection 
for lumbosacral strain and benign prostatic hypertrophy.  
Additionally, the veteran testified at his videoconference 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C., in October 2000 that he received treatment 
for his prostate disorder in February 2000 at the Duke 
University Medical Center in Durham, North Carolina; however, 
to date, records reflecting any medical examination 
scheduled/treatment obtained beyond January 1998 have not 
been requested or received.  The veteran and his wife have 
also reported that he received relevant medical treatment 
after his retirement from the military at Camp Lejeune and 
Portsmouth Naval Hospitals.  

On remand, the RO must obtain and associate with the claims 
folder any outstanding records of the veteran's treatment for 
his claimed disabilities.  See 38 U.S.C.A. § 5107(a) (West 
1991); Massey v. Brown, 7 Vet. App. 204, 208 (1994); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation for the 2 disabilities at 
issue from Hanover Urological Associates, 
P.A., in Wilmington, North Carolina; The 
Center for Pain Management in Wilmington, 
North Carolina; The New Hanover Regional 
Medical Center in Wilmington, North 
Carolina; and Duke University Medical 
Center in Durham, North Carolina, dated 
subsequent to January 1998; as well as 
from any other source or facility 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  Records should also be requested from 
the Naval Hospitals at Portsmouth and 
Camp Lejeune, where the veteran reported 
treatment for the disabilities at issue 
after his retirement in 1977.

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his claims.  This evidence may take the 
following forms (although the veteran may 
submit any evidence he finds 
appropriate): statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All leads 
should be followed to their logical 
conclusion.  All records, once obtained, 
should be associated with the claims 
folder.

4.  After all the development requested 
about has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should schedule the veteran for an 
examination by an appropriate specialists 
in order to determine the etiology of any 
ascertainable lumber spine disorders and 
benign prostatic hypertrophy.  It is 
imperative that the physicians who are 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiners are requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed lumbosacral disorder and benign 
prostatic hypertrophy, could reasonably 
be related to the veteran's period of 
active service, to include injuries 
sustained in service or symptomatology 
reported therein, as opposed to other 
factors, such as the aging process.  In 
so doing, each examiner is reminded that 
his/her opinion should be limited to only 
those facts, which have been verified as 
to the extent of the veteran's claimed 
disabilities.  Additionally, while the 
veteran's history should be reviewed, 
careful attention should be directed to 
the findings contemporaneously recorded 
in the service medical records and post-
service period, including the opinion 
offered by Dr. Melin in July 1999 that 
was based primarily on unverified 
history.

If either examiner is unable to answer, 
with a reasonable degree of certainty, 
any question posed herein, he or she 
should so indicate.  Otherwise, the 
complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC)).  In so doing, the RO should 
weigh each item of evidence, and 
determine the veteran's credibility when 
matched against the medical records, lay 
statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a SSOC 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


